Name: Commission Regulation (EEC) No 986/87 of 6 April 1987 amending Regulation (EEC) No 387/87 in respect of the time limit for the removal of the sugar made available to the persons most in need, suffering from the cold wave
 Type: Regulation
 Subject Matter: trade policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 93/6 Official Journal of the European Communities 7. 4 . 87 COMMISSION REGULATION (EEC) No 986/87 of 6 April 1987 amending Regulation (EEC) No 387/87 in respect of the time limit for the removal of the sugar made available to the persons most in need, suffering from the cold wave THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 8 (5) and Article 11 (3) thereof, Whereas, in conformity with Commission Regulation (EEC) No 387/87 (3), sugar held by the Italian intervention agency is made available to charitable organizations in order to come to the aid of the persons most in need, suffering from the cold wave of the 1986/87 winter ; whereas Article 1 (3) of Regulation (EEC) No 387/87 provides for the removal of the sugar by 31 March 1987 at the latest or, in the event that technical difficulties should arise, by the middle of April 1987 at the latest ; Whereas the time limit for this removal should be extended until 30 April 1987 with the possibility of a supplementary period being maintained in the event of technical difficulties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The date of 31 March 1987 in Article 1 (3) of Regulation (EEC) No 387/87 shall be replaced by 30 April 1987. Article 2 The present Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4 . 0 OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 36, 7. 2 . 1987, p. 23 .